Citation Nr: 0120157	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  95-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, due to Agent Orange exposure.

2.  Entitlement to service connection for a gastrointestinal 
disorder, due to Agent Orange exposure.

3.  Entitlement to service connection for a skin disorder, 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in Atlanta, 
Georgia (hereinafter RO).

The Board again notes that the veteran has raised the issue 
of entitlement to service connection for post-traumatic 
stress disorder.  This issue has not been developed for 
appellate review, and is therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

There is no medical evidence showing a nexus between the 
veteran's current psychiatric disorder, gastrointestinal 
disorder, or skin disorder and any exposure to Agent Orange 
while in service.


CONCLUSION OF LAW

A psychiatric disorder, a gastrointestinal disorder, and a 
skin disorder due to Agent Orange exposure were not incurred 
in or aggravated in service, nor may they be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that while in 
Vietnam in September 1969, the veteran complained of 
nervousness and that he could not sleep.  It was noted that 
the veteran had a "scary" experience the previous night.  
He was prescribed Seconal.  In October 1969, the veteran 
complained of a rash in his crotch area lasting two weeks.  
In April 1972, the veteran was given a penicillin shot  that 
was followed by lightheadedness, weakness, and shaking.  He 
was given epinephrine and discharged.  However, he was 
readmitted on the return of symptomatology, to include 
shaking and lightheadedness.  On examination, pruritus was 
noted over the abdomen; however, there was no difficulty in 
breathing.  Lightheadedness was noted.  The impression was a 
possible mild allergic reaction to penicillin and acute 
anxiety reaction.  On neuropsychiatric consultation, it was 
noted that the veteran may have had an allergic reaction from 
the penicillin shot, but it appeared that he definitely had 
an emotional reaction to the shot.  Thereafter, the service 
medical records, to include the veteran's service separation 
examination, are negative for any complaints, treatment, or 
findings of a skin disorder, a psychiatric disorder, or a 
gastrointestinal disorder.  

Subsequent to service discharge, private medical records 
reveal a finding of gastroenteritis in 1979 and gastritis in 
1980.  VA outpatient treatment records in March 1984, noted 
that the veteran complained of nervousness and sporadic 
stomach problems.  The examiner found that a psychiatric 
diagnosis could not be given based on the examination; 
however, it was possible the veteran had a personality 
disorder.  A dermatologic examination in April 1984, reported 
that the veteran first noted a dark, hairy area on his back 
in 1971 or 1972.  The diagnoses included Becker's nevus and 
anetoderma of Jadassohn on his back, probably secondary to 
old acne.  A biopsy of the area confirmed Becker's nevus.  In 
May 1984, a dermatologic examination found nodule cystic 
acne, back; mild seborrheic dermatitis, sternum; and Becker's 
nevus.  

VA examinations conducted in July and August 1984, to include 
an Agent Orange examination, noted that the veteran gave a 
history of a rash on his back and chest while in service, and 
shortly after he came back from Vietnam.  The veteran further 
complained of pain and indigestion, without a history of 
gastritis or ulcers.  On examination, dermatitis on the 
veteran's back, shoulders, upper arms, and anterior chest was 
found.  An upper gastrointestinal series indicated the 
presence of mild esophageal dysmotility and moderate hiatal 
hernia with mild gastroesophageal reflux.  A neuropsychiatric 
examination found some degree of tension, with a 
preoccupation with somatic sensations.  Associative processes 
and mood were normal; with no delusions or hallucinations.  
Sleep disturbance was reported.  The diagnoses included 
folliculitis of back, shoulders, arms, and anterior chest; 
mild esophageal dysmotility, moderate hiatal hernia with mild 
gastroesophageal reflux; and anxiety reaction with 
gastrointestinal features.  The assessment of the Agent 
Orange examination included that residuals of Agent Orange 
were not found.  VA outpatient treatment records in 1985 and 
1986, indicate treatment for acne, seborrheic dermatitis, and 
Becker's nevus.

Private medical records in 1986, indicate complaints of 
esophageal symptoms.  An esophagogastroduodenoscopy and 
Maloney esophageal dilatation found no obvious esophageal 
spasm or evidence of a peptic ulcer.  In 1988, the veteran 
again underwent these procedures with findings of 
intermittent spasm of the distal one-half of the esophagus, a 
two-centimeter incidental sliding hiatal hernia, and no 
evidence of esophageal stricture.  VA outpatient treatment 
records in 1988 and 1989, reveal treatment for acne vulgaris 
and seborrheic dermatitis.  

A VA examination conducted in 1989, found acne vulgaris on 
the veteran's back, a hiatal hernia with masked 
gastroesophageal reflux, and mild esophageal dysmotility 
disorder.  It was noted that chloracne was not found.  A 
psychiatric examination conducted at that time noted that the 
veteran was depressed and under a definite degree of tension, 
with mostly somatic problems.  The psychiatric examiner noted 
that the claims file was necessary to complete the report.  
An Agent Orange examination conducted in 1989 found acne 
vulgaris and hiatal hernia with gastroesophageal reflux; 
chloracne not found.  

A psychological evaluation of the veteran in July 1990 
resulted in diagnoses of depressive disorder, generalized 
anxiety disorder, somatization disorder and dependent 
personality disorder.  VA outpatient treatment records from 
1991 to 1995, reveal treatment for acne vulgaris.  Photo 
damage to the veteran's nose was reported; however, no 
suspicious lesions were noted.  Esophageal dysmotility was 
also shown.  

Private medical reports in 1995, reveal that the veteran 
underwent an esophagogastroduodenoscopy, an endophotography, 
and a biopsy due to complaints of acid dyspepsia.  
Postoperative diagnoses were mild antral gastritis and a 
three-centimeter hiatal hernia associated with a significant 
Schatzki's ring.  Further private medical records dated from 
1995 to 1997, reveal seborrheic keratosis, seborrheic 
dermatitis, verrucae vulgaris, and "acneiform eruption, 
possible chloracne."

The veteran testified at a hearing before the Board in 
October 1997.  He reported treatment while in service for a 
skin condition, a nervous condition, and a stomach condition.  
He testified that in 1976 or 1977 he was examined at a VA 
facility and that those records were lost.  He also reported 
that he had been diagnosed with chloracne.

A private hospital report shows that in November 1997 the 
veteran underwent an upper endoscopy with biopsy and dilation 
under fluoroscopy.  Findings were reported to have been 
sliding hiatal hernia and esophageal ring at the 
esophagogastric junction.  The esophagus was dilated.

A psychological evaluation of the veteran in October 1998 
resulted in diagnoses of anxiety disorder due to heart 
condition, with panic attacks and depressive neurosis. 
Psychological evaluation in June 1999 resulted in diagnoses 
of anxiety disorder due to general medical condition, panic 
disorder without agoraphobia, and major depressive disorder.


Analysis

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  A 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  The disorders listed in 38 C.F.R. 
§ 3.309(e) are as follows: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In the case of chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy the presumption 
requires that the disease became manifest to a degree of 10 
percent within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. §  3.307 
(a)(6)(ii).

The presumptive provisions do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
Thus, in this case, the veteran may establish service 
connection for a psychiatric disorder, a gastrointestinal 
disorder, or a skin disorder due to Agent Orange with proof 
of actual direct causation, in this case by exposure to Agent 
Orange in service.

The Board is aware of the initial finding of the RO in this 
case that the veteran's claim for service connection for a 
psychiatric disorder, a gastrointestinal disorder and a skin 
disorder was not well grounded.  However, the supplemental 
statement of the case issued in April 2001, notified the 
veteran of the recent enactment of the Veterans Claims 
Assistance Act of 2000.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  The Board finds that the evidentiary 
record in this case is complete and that there is no 
reasonable possibility that additional assistance to the 
veteran in gathering evidence would aid in substantiating his 
claim.  The statement of the case and supplemental statements 
of the case provided to the veteran and his representative 
provided notice of the evidence needed to substantiate his 
claim.  When the veteran testified before the Board in 
October 1997, the veteran and his representative were given 
notice of the evidence needed to substantiate his claim.  The 
duty to suggest evidence was met at the time of the hearing 
pursuant to 38 C.F.R. § 3.103 (2000).  At the time of the 
hearing the veteran submitted additional evidence and waived 
initial consideration by the RO with regard to such evidence.  

Additionally, the Board remanded the case in 1997 to obtain 
medical evidence identified by the veteran at the hearing.  
The RO complied with the remand directives and made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran and, as a result of that effort, 
additional medical records were obtained and associated with 
the claims folder.  The Kaufman Diagnostic Clinic reported 
that the veteran had not been seen since 1989.  The 
Atlanta/Decatur VA Medical Center reported that there was no 
record of treatment of the veteran for the period from 1973 
to 1984.  Otherwise, all evidence identified by the veteran 
relative to his claim has been obtained.  Multiple VA 
examinations were conducted and the reports are in the claims 
folder.  Extensive private medical records and reports and VA 
outpatient treatment records were obtained and associated 
with the file.  Hearings were conducted before the RO and the 
Board, and the transcripts are associated with the claims 
folder.

I.  Psychiatric Disorder.

In recent years the veteran has been found to have a 
psychiatric disorder diagnosed as anxiety disorder, panic 
disorder, and depressive disorder.  However, service medical 
records show only one episode of the veteran complaining of 
nervousness and difficulty sleeping, and another of 
lightheadedness, weakness and shaking following a penicillin 
shot.  On the latter occasion an impression of acute anxiety 
reaction was noted.  Service medical records do not reflect a 
diagnosis of a chronic psychiatric disorder and none was 
shown on the veteran's separation examination.  Following 
service, the earliest medical evidence of a psychiatric 
disorder contained in the record appeared in 1984.  There is 
no medical evidence establishing a nexus between that 
psychiatric disorder and any exposure to Agent Orange in 
service.  The veteran's psychiatric disorder is not among the 
disabilities listed in the above cited regulation as a 
disease associated with exposure to herbicide agents, nor has 
the veteran presented medical evidence establishing that his 
psychiatric disorder resulted from exposure to such agents.  
Accordingly, the preponderance of the evidence is against a 
grant of service connection for the veteran's psychiatric 
disorder due to exposure to Agent Orange during service.

II.  Gastrointestinal Disorder.

The record shows that the veteran had acute episodes of 
gastroenteritis and gastritis in 1979 and 1980 respectively.  
A chronic gastrointestinal disorder was shown in a 1984 VA 
medical examination report, in which the veteran complained 
of pain and indigestion.  Gastrointestinal x-rays revealed 
esophageal dysmotility, hiatal hernia and gastroesophageal 
reflux.  Service medical records do not reveal evidence of a 
gastrointestinal disorder and no chronic gastrointestinal 
disorder was shown on the veteran's separation examination.  
There is no medical evidence establishing a nexus between 
that gastrointestinal disorder and any exposure to Agent 
Orange in service.  The veteran's gastrointestinal disorder 
is not among the disabilities listed in the above cited 
regulation as a disease associated with exposure to herbicide 
agents, nor has the veteran presented medical evidence 
establishing that his gastrointestinal disorder resulted from 
exposure to such agents.  Accordingly, the preponderance of 
the evidence is against a grant of service connection for the 
veteran's gastrointestinal disorder due to exposure to Agent 
Orange during service.

III.  Skin Disorder.

During service the veteran was treated on one occasion in 
1969, while in Vietnam, for a rash in the crotch area.  
Service medical records contain no further mention of that 
rash.  In 1972 he developed pruritus of the abdomen following 
a penicillin injection.  Following service, the earliest 
medical evidence of a skin disorder is a 1984 finding of a 
Becker's nevus and anetoderma of Jadassohn of the back 
reportedly secondary to old acne.  A short time later, the 
veteran was found to have dermatitis of the back, shoulders, 
upper arms and chest.  Other later diagnoses included acne 
vulgaris, seborrheic dermatitis and seborrheic keratosis.  A 
VA examination in 1989 specifically noted that chloracne was 
not found.  In 1995, a private doctor diagnosed possible 
chloracne.  However, more than 20 years elapsed between the 
veteran's last exposure to Agent Orange in Vietnam and that 
diagnosis.  While chloracne is a disorder which is associated 
with exposure to herbicide agents, the presumption of service 
incurrence of that disorder based on exposure to Agent Orange 
requires that it become manifest to a degree of 10 percent 
within one year after the last exposure.  See 
38 C.F.R. § 3.307(a)(6)(ii). The veteran has presented no 
medical evidence otherwise establishing that his skin 
disorder resulted from exposure to Agent Orange, indeed a VA 
examination in 1984 found no residuals of Agent Orange.  
Accordingly, the preponderance of the evidence is against a 
grant of service connection for the veteran's skin disorder 
as due to Agent Orange exposure during service.


ORDER

The claims of entitlement to service connection for a skin 
disorder, a psychiatric disorder, and a gastrointestinal 
disorder, due to Agent Orange exposure, are denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

